Citation Nr: 1827019	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for residuals of a right foot injury.

In that regard, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran was afforded a VA examination in connection with the instant claim in March 2014.  At that time, he told the examiner that he had started experiencing pain in the top of his right foot in service, around 1991, after a "sticker" stuck his foot while he was running.  He reported that his foot pain increased later during service, and that the pain was located on the top, rather than the lateral aspect, of his foot.  Regarding his current right foot symptoms, the Veteran described "on and off" pain, especially with plantar flexion and when attempting to run.  He also told the examiner that a 2011 x-ray study of his right foot had been negative.  Upon physical examination of the Veteran, the examiner observed tenderness to the dorsum of the right foot, almost in the region of the anterior ankle.

The VA examiner ultimately diagnosed the Veteran with right foot strain, only, and concluded that the condition was less likely than not incurred in or caused by service.  In support of that conclusion, the examiner asserted that the Veteran's in-service complaints focused on the area of the right fifth metatarsal and that the current examination revealed no pain or deficiencies in that area of the foot.  However, the examiner did not address evidence of record indicating that the Veteran experienced pain in his right fifth tarsal and metatarsal during the claim period.  See June 2011 department of corrections medical evaluation; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  In addition, it appears that the VA examiner's diagnosis was based, at least in part, on the inaccurate assumption that a 2011 x-ray study of the Veteran's right foot had been entirely negative.  See July 2011 x-ray study (documenting no acute fracture lines, but degenerative changes in the tarsal bones of the right foot and an irregularity within the base of the right fifth metatarsal, suggestive of an old subacute fracture); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).

In view of the just-described inadequacies in the only VA examination of record, the Board finds that an additional VA examination is needed on remand.  Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right foot conditions.  Please note that the Veteran is currently incarcerated.  See VA M21-1 Adjudication Procedures Manual, Part III, Subpart iv, Chapter 3, Section F, paragraph 2(d).

All indicated tests and studies, including imaging studies, should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all right foot conditions.  In doing so, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection (December 2012).  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

For any diagnoses of record that cannot be validated or confirmed, please explain why that is so.

(b) For each diagnosed right foot condition, including but not limited to degenerative changes in the tarsal bones and right foot strain, is it at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing (1) the Veteran's in-service report (sometime in 1990) of pain on the top of his right foot after being hit by someone's knee, and the clinician's associated report of a contusion to the right fifth metatarsal region; (2) the Veteran's July 1991 report of soreness and a lump to the lateral aspect of his right foot over the fifth metatarsal; (3) a July 1991 x-ray study of the right foot documenting no acute abnormality, but lucency at the base of the fifth metatarsal possibly related to trauma; (4) an in-service medical examination report (presumably associated with the Veteran's separation from service) noting pes planus and an abnormal x-ray study of the right foot in 1990; (5) a July 2011 x-ray study of the right foot documenting degenerative changes in the tarsal bones and an irregularity within the base of the fifth metatarsal suggestive of an old subacute fracture injury; and (6) the Veteran's assertion that his current right foot pain began in 1991 and progressed thereafter.

Please also discuss whether any arthritis in the Veteran's right foot (including degenerative changes in the tarsal bones) developed within a year of his discharge from service, and explain why or why not.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

